MEMORANDUM **
Deyi Due Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribania v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Chen’s motion to reopen because the motion was filed more than seven months after the BIA’s November 8, 2004 order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final order), and Chen failed to establish that he acted with the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing a motion to reopen can be equitably tolled “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.